Citation Nr: 0406084	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether the December 1969 rating decision denying service 
connection for a right eye disorder was clearly and 
unmistakably erroneous.  



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The appellant had active duty for training service from June 
1964 to December 1964 with subsequent periods of inactive 
duty for training.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the RO.  

As the appeal period with regard to the June 2003 rating 
action has not yet expired, the Board refers the matter of 
whether new and material evidence to reopen the claim of 
service connection for a right eye to RO for appropriate 
action.  



FINDINGS OF FACT

1.  In a rating decision in December 1969, the RO denied the 
appellant's original claim of service connection for macular 
scarring of the right eye.  

2.  The correct facts, as they were known at the time, were 
before the RO, and the statutory or regulatory provisions 
extant at the time were correctly applied.  

3.  There was a tenable basis for the decision reached by the 
RO in December 1969.  



CONCLUSION OF LAW

The December 1969 rating decision denying the claim of 
service connection for a right eye disorder did not involve 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the appellant's claim of service connection for 
a right eye disorder in a December 1969 rating decision.  At 
that time, the RO considered the service medical records 
noting treatment for right wrist, low back and headache 
manifestations following a training accident in August 1968 
and reporting private treatment for right eye macular 
scarring of unknown cause in October 1969; the report of a 
March 1969 VA examination noting only a history of back 
injury in August 1968; and private medical statements in 1969 
noting right eye macular scarring that "could have been due 
to an injury with hemorrhage."  

The RO notified the appellant of this decision in a letter 
dated in December 1969.  The RO noted that there was no 
record of a right eye condition during service or during the 
March 1969 VA examination and that the medical statements 
were "insufficient" to establish that the condition was 
incurred in service.  The veteran also was apprised of his 
appellate rights.  

It is asserted on behalf of the appellant that the December 
1969 rating decision which denied service connection for a 
right eye disorder was clearly and unmistakably erroneous 
(CUE).  In that decision, the RO found that there was no 
evidence of in-service incurrence of an eye disability.  

Specifically, it is asserted that the December 1969 RO 
decision was incorrect because the RO did not resolve all 
doubt in the veteran's favor.  Moreover, it is argued that 
service connection was warranted on a presumptive basis since 
treatment for the eye disability was sought within a year of 
an injury during training duty in 1968.  

Finally, it is argued that the claim was not properly 
developed because the timing of the veteran's treatment for a 
right eye disability was close enough to the date of the 
injury during training.  

Notwithstanding having received a notice of the December 1969 
rating decision that explained the basis for action taken and 
informed him of his appellate rights, the appellant did not 
appeal from the December 1969 RO decision.  

Thus, absent a timely appeal, the applicable regulations 
provide that the December 1969 decision became final, and the 
Board finds no basis at this time that a claim has not been 
pending since 1985.  That decision now may be revised only 
upon a showing of CUE.  See 38 C.F.R. § 3.105(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three- pronged test for determining when 
there was CUE present in a prior decision.  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  The Court 
stated that CUE was a very specific and rare kind of "error."  
It was the kind of error, of fact or of law, that when called 
to the attention of later reviewers compelled a conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error...  If 
the appellant wished to reasonably raise CUE there must be 
some degree of specificity as to what the alleged error was 
and, unless it was the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  It must be remembered that there was 
a presumption of validity to otherwise final decisions, and 
that where such decisions were collaterally attacked, the 
presumption was even stronger.  

Only if this threshold requirement of specificity is met, 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on the merits); Luallen v. Brown, 8 Vet. App. 
92 (1995).  

The Court held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error could not constitute a 
valid claim of clear and unmistakable error.  Id.  

In addition, the Court held that the allegations of a breach 
of VA's general duty to assist could not form a basis for a 
claim of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

As noted hereinabove, it is argued in this case that, if the 
RO had resolved all doubt in the veteran's favor, service 
connection for macular scarring of the right eye would have 
been granted in the December 1969 rating decision.  

However, as the aforementioned regulations and case law 
illustrate, a disagreement with how the RO evaluated the 
facts or weighed the evidence in a case could never rise to 
the stringent definition of clear and unmistakable error.  

In addition, it is argued that, since he was treated for 
vision problems in July 1969, within a year from the date of 
the claimed August 1968 injury, service connection should 
have been granted on a presumptive basis under 38 C.F.R. 
§ § 3.307, 3.309 (2003).  

The Board notes in this regard that service incurrence would 
have been presumed for certain chronic diseases if they had 
been manifested to a compensable degree within the year after 
active service.  However, the demonstrated macular scarring 
was not one of the listed chronic diseases under 38 C.F.R. 
§ 3.309(a).  The presumption of service incurrence also would 
have attached only in the case of a period of active duty 
lasting 90 or more days.  Finally, the Board notes that the 
general assertions of failure to develop the record or assist 
the veteran also cannot rise to the level of CUE.  

Accordingly, lacking assertions of the requisite degree of 
specificity, a basis for finding that the December 1969 
rating decision involved clear and unmistakable error has not 
been presented in this case.  38 C.F.R. § 3.105 (2003).  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  Luallen v. 
Brown, 8 Vet. App. at 96.  

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).   



ORDER

The claim of CUE in December 1969 rating decision must be 
denied.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



